Case 8:12-cv-00236-VMC-AEP Document 250 Filed 01/27/21 Page 1 of 14 PageID 22510




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

     EMESE SIMON and
     FLORIDA REHABILITATION
     ASSOCIATES, PLLC,

           Plaintiffs,

     v.                                      Case No. 8:12-cv-236-VMC-AEP

     HEALTHSOUTH OF SARASOTA
     LIMITED PARTNERSHIP, et al.,

          Defendants.
     ______________________________/

                                     ORDER

           This matter comes before the Court upon consideration of

     Defendants    Encompass    Health       Rehabilitation   Hospital   of

     Sarasota, LLC, HealthSouth Real Property Holdings, LLC, and

     HealthSouth Corporation’s Motion to Exclude Expert Testimony

     of Dr. Darius Clarke (Doc. # 208), filed on November 17, 2020.

     Plaintiffs Emese Simon and Florida Rehabilitation Associates,

     PLLC, responded on December 14, 2020. (Doc. # 230). For the

     reasons that follow, the Motion is granted.

     I.    Background

           This is a False Claims Act (“FCA”) retaliation case.

     Plaintiffs maintain that Defendants took adverse actions

     against Dr. Simon after she engaged in alleged protected

     activity, including complaining that “disuse myopathy” (DM)


                                         1
Case 8:12-cv-00236-VMC-AEP Document 250 Filed 01/27/21 Page 2 of 14 PageID 22511




     was   not   a    legitimate          diagnosis       to    admit     patients    to   a

     rehabilitation hospital.

           In support of these claims, Plaintiffs have disclosed

     Dr. Darius Clarke, a former employee of a HealthSouth hospital

     in Virginia, as an expert. Notably, in addition to being

     disclosed as an expert in this case, Dr. Clarke was the

     plaintiff       in    a     related      FCA     retaliation          case    against

     HealthSouth          Corporation         and         Rehabilitation           Hospital

     Corporation      of       America,     LLC.     See       Clarke     v.   HealthSouth

     Corporation, 8:14-cv-778-VMC-AAS (M.D. Fla. 2014).

           Dr. Clarke’s expert report is in the form a declaration,

     including a narrative of his employment with HealthSouth

     Corporation      and       Rehabilitation            Hospital       Corporation       of

     America, LLC in Richmond, Virginia. (Doc. # 208-1). The

     declaration      notes         Dr.   Clarke’s        belief     that      HealthSouth

     Corporation      and       Rehabilitation            Hospital       Corporation       of

     America, LLC engaged in fraud through their use of the DM

     diagnosis and that they retaliated against him for objecting

     to the alleged fraudulent use of the DM diagnosis during his

     employment. (Id.).

           The   only      clear      opinion       Dr.    Clarke       advances    in   his

     declaration      is       as   follows:        “Based      on   my    training      and

     experience as a physician, it is my opinion that disuse


                                                2
Case 8:12-cv-00236-VMC-AEP Document 250 Filed 01/27/21 Page 3 of 14 PageID 22512




     myopathy is not a valid diagnosis for patients and HealthSouth

     fabricated it solely for the purposes described above.” (Id.

     at 3). Dr. Clarke reached this opinion as the “result of [his]

     conscientious examination of the subject over a period of

     time.” (Id.). He notes that “[t]here are no gold standard

     medical texts or references that define, discuss, or detail

     the   symptoms     of   such   a   diagnosis,   and   there   are   no

     standardized courses of treatment.” (Id.).

           Now, Defendants move to exclude Dr. Clarke as an expert.

     (Doc. # 208). Plaintiffs have responded (Doc. # 230), and the

     Motion is ripe for review.

     II.   Discussion

           A.   Rule 26(a)

           Under Rule 26(a)(2)(B), an expert’s report must contain

     six categories of information:

           (i) a complete statement of all opinions the
           witness will express and the basis and reasons for
           them;

           (ii) the facts or data considered by the witness in
           forming them;

           (iii) any exhibits that will be used to summarize
           or support them;

           (iv) the witness’s qualifications, including a list
           of all publications authored in the previous 10
           years;




                                        3
Case 8:12-cv-00236-VMC-AEP Document 250 Filed 01/27/21 Page 4 of 14 PageID 22513




           (v) a list of all other cases in which, during the
           previous 4 years, the witness testified as an
           expert at trial or by deposition; and

           (vi) a statement of the compensation to be paid for
           the study and testimony in the case.

     Fed. R. Civ. P. 26(a)(2)(B).

           “If a party fails to provide information or identify a

     witness as required by Rule 26(a) or (e), the party is not

     allowed to use that information or witness to supply evidence

     on a motion, at a hearing, or at a trial, unless the failure

     was substantially justified or is harmless.” Fed. R. Civ. P.

     37(c)(1).

           Defendants argue that Dr. Clarke’s report should be

     excluded under Rule 37(c)(1) because it fails to include all

     the information required by Rule 26(a)(2)(B). (Doc. # 208 at

     6-7). The Court agrees. Dr. Clarke’s report, which is merely

     styled as a declaration, fails to include the required list

     of publications he has authored, exhibits he would use, a

     list of cases in which he has testified as an expert, or a

     statement of his compensation. (Doc. # 208-1). Additionally,

     as Defendants explain (Doc. # 208 at 6-7), Dr. Clarke’s report

     fails to sufficiently explain the facts and data he relied on

     in his forming his opinion, as he does not identify what texts

     he considered or any specific data he reviewed. See Brown v.



                                       4
Case 8:12-cv-00236-VMC-AEP Document 250 Filed 01/27/21 Page 5 of 14 PageID 22514




     Bray & Gillespie III Mgmt. LLC, No. 6:06-cv-556-Orl-22GJK,

     2008 WL 2397601, at *7 (M.D. Fla. June 10, 2008)(finding that

     medical expert’s report, which was in the form of 2-4 page

     letters,     violated   Rule   26(a)(2)(B)       because      he   did    “not

     indicate what particular facts or circumstances in these

     cases lead him to the opinions he holds” (citation omitted)).

           In their response, Plaintiffs assert that Dr. Clarke’s

     report completely complies with Rule 26(a). Plaintiffs insist

     that no exhibits were included because Dr. Clarke “does not

     intend to use any,” “he has not published anything in the

     last 10 years,” “he has never testified as an expert,” and

     “no statement of compensation accompanies his report because

     he is not being paid for his opinion in this case.” (Doc. #

     230 at 9).

           This    is   insufficient      to    satisfy   Rule   26(a),       which

     specifically       requires   this   information      be    included.     Dr.

     Clarke was required to provide all categories of information

     identified in Rule 26(a)(2)(B) in his expert report and easily

     could have done so. His failure to provide this information

     precludes     introduction     of    his   expert    report    unless     the

     failure “was substantially justified or is harmless.” Fed. R.

     Civ. P. 37(c)(1).




                                          5
Case 8:12-cv-00236-VMC-AEP Document 250 Filed 01/27/21 Page 6 of 14 PageID 22515




           Notably, Plaintiffs do not show that the failure was

     either substantially justified or harmless. (Doc. # 230 at 8-

     9). Thus, the Court cannot conclude that the failure was

     either substantially justified        or harmless.     Dr. Clarke’s

     report is excluded.

           B.   Daubert

           Alternatively, the Court concludes that Dr. Clarke’s

     expert report is subject to exclusion under Federal Rule of

     Evidence 702.

           That Rule states:

           A witness who is qualified as an expert by
           knowledge,   skill,    experience,   training,    or
           education may testify in the form of an opinion or
           otherwise   if:   (a)   the  expert’s    scientific,
           technical, or other specialized knowledge will help
           the trier of fact to understand the evidence or to
           determine a fact in issue; (b) the testimony is
           based on sufficient facts or data; (c) the
           testimony is the product of reliable principles and
           methods; and (d) the expert has reliably applied
           the principles and methods to the facts of the case.

     Fed. R. Evid. 702.

           Implementing Rule 702, Daubert v. Merrell Dow Pharms.,

     Inc., 509 U.S. 579 (1993), requires district courts to ensure

     that any and all scientific testimony or evidence admitted is

     both relevant and reliable. See Id. at 589–90. The Daubert

     analysis also applies to non-scientific expert testimony.

     Kumho Tire Co. v. Carmichael, 526 U.S. 137, 147 (1999).


                                       6
Case 8:12-cv-00236-VMC-AEP Document 250 Filed 01/27/21 Page 7 of 14 PageID 22516




     District courts must conduct this gatekeeping function “to

     ensure that speculative, unreliable expert testimony does not

     reach        the    jury    under    the       mantle       of   reliability      that

     accompanies the            appellation ‘expert testimony.’”                 Rink v.

     Cheminova, Inc., 400 F.3d 1286, 1291 (11th Cir. 2005).

             The Eleventh Circuit “requires trial courts acting as

     gatekeepers to engage in a ‘rigorous three-part inquiry.’”

     Hendrix v. Evenflo Co., 609 F.3d 1183, 1194 (11th Cir. 2010).

     The district court must assess whether:

             (1) the expert is qualified to testify competently
             regarding the matters he intends to address; (2)
             the methodology by which the expert reaches his
             conclusions is sufficiently reliable as determined
             by the sort of inquiry mandated in Daubert; and (3)
             the testimony assists the trier of fact, through
             the application of scientific, technical, or
             specialized expertise, to understand the evidence
             or to determine a fact in issue.

     Id. The proponent of the expert testimony bears the burden of

     showing,       by    a     preponderance       of     the    evidence,     that   the

     testimony satisfies each of these requirements. Id.

             Here,       Defendants        only          challenge      Dr.     Clarke’s

     qualifications and reliability. (Doc. # 208).

             1.      Qualifications

             The first question under Daubert is whether the proposed

     expert        witness,      Dr.     Clarke,      is     qualified     to    testify

     competently regarding the matters he intends to address. City


                                                7
Case 8:12-cv-00236-VMC-AEP Document 250 Filed 01/27/21 Page 8 of 14 PageID 22517




     of Tuscaloosa v. Harcros Chems., Inc., 158 F.3d 548, 563 (11th

     Cir. 1998). An expert may be qualified “by knowledge, skill,

     experience,    training,   or   education.”   Fed.       R.    Evid.    702.

     “Determining whether a witness is qualified to testify as an

     expert ‘requires the trial court to examine the credentials

     of the proposed expert in light of the subject matter of the

     proposed testimony.’” Clena Invs., Inc. v. XL Specialty Ins.

     Co., 280 F.R.D. 653, 661 (S.D. Fla. 2012)(quoting Jack v.

     Glaxo Wellcome, Inc., 239 F. Supp. 2d 1308, 1314–16 (N.D. Ga.

     2002)).

           “This inquiry is not stringent, and so long as the expert

     is   minimally   qualified,     objections   to    the    level    of   the

     expert’s   expertise    [go]    to   credibility    and       weight,   not

     admissibility.” Id. (citations and internal quotation marks

     omitted). The Court is mindful that its “gatekeeper role under

     Daubert ‘is not intended to supplant the adversary system or

     the role of the jury.’” Maiz v. Virani, 253 F.3d 641, 666

     (11th Cir. 2001)(quoting Allison v. McGhan, 184 F.3d 1300,

     1311 (11th Cir. 1999)).

           Defendants argue that Dr. Clarke is not qualified to

     offer an opinion on DM. (Doc. # 208 at 8). According to

     Defendants, Dr. Clarke’s qualifications are limited and he

     “entirely fails to explain how his education and limited


                                          8
Case 8:12-cv-00236-VMC-AEP Document 250 Filed 01/27/21 Page 9 of 14 PageID 22518




     experience    at    a    HealthSouth      rehabilitation   hospital    in

     Richmond, Virginia renders him qualified to give an Opinion

     regarding the validity of a diagnosis or for what purposes it

     was used [at] HealthSouth Sarasota.” (Id. at 8-9).

           The Court disagrees. Dr. Clarke clearly outlines his

     education and experience as a physician. (Doc. # 208-1 at 2-

     3). He is licensed to practice medicine in Texas, California,

     and Virginia, and is “board certified by the American Board

     of Physical Medicine and Rehabilitation in both Physical

     Medicine & Rehabilitation and Brain Injury Medicine.” (Id.).

     Furthermore, Dr. Clarke worked as a medical director for a

     HealthSouth rehabilitation hospital in Virginia during 2009

     and 2010, during which time he became exposed to the DM

     diagnosis. (Id. at 2). His responsibilities in that position

     included admission of patients to the hospital, including

     reviewing summaries of patients’ cases “to determine whether

     the patient was qualified for admission to the hospital.”

     (Id.).

           Taken   together,      Dr.    Clarke    is   at   least   minimally

     qualified to opine on the medical legitimacy of DM based on

     his education and experience as a rehabilitation physician.

           However,     the   Court     agrees   with   Defendants   that   Dr.

     Clarke is not qualified to render an opinion on whether


                                           9
Case 8:12-cv-00236-VMC-AEP Document 250 Filed 01/27/21 Page 10 of 14 PageID 22519




     Defendants engaged in fraudulent activity. (Doc. # 208 at 9

     n.5). Dr. Clarke, a rehabilitation physician, has no legal

     experience or training, and so he is not able to competently

     testify regarding whether conduct qualifies as fraud. See

     Tindall v. H & S Homes, LLC, No. 5:10-CV-044 CAR, 2012 WL

     3242128, at *6 (M.D. Ga. Aug. 7, 2012)(finding that an

     accounting    and   finance   expert     did    “not    have   any    legal

     experience or training that would qualify him to offer” an

     opinion regarding whether an entity could be considered an

     “alter ego” of a defendant). Furthermore, expert witnesses

     “are   prohibited    from   testifying    as    to     questions     of   law

     regarding the interpretation of a statute, the meaning of

     terms in a statute, or the legality of conduct.” Dahlgren v.

     Muldrow, No. 1:06–cv–65–MP–AK, 2008 WL 186641, at *5 (N.D.

     Fla. Jan. 18, 2008). Instead, “[t]he determination of which

     law applies and what the law means is for the Court to

     decide.” Id.

            Thus, Dr. Clark may not opine on whether Defendants’ use

     of the DM diagnosis was fraudulent or whether Defendants

     committed fraud. See Clarke v. HealthSouth Corp., No. 8:14-

     cv-778-VMC-AAS, 2021 WL 129821, at *6 (M.D. Fla. Jan. 14,

     2021)(“Dr.      Groah’s     opinion      that        HealthSouth      acted

     ‘fraudulently’      or    ‘made   fraudulent         claims’    must       be


                                       10
Case 8:12-cv-00236-VMC-AEP Document 250 Filed 01/27/21 Page 11 of 14 PageID 22520




     excluded.”).     However,    as   mentioned      previously,   he     is

     qualified to offer an opinion that DM is not a legitimate

     diagnosis.

           2.    Reliability

           The next question is whether Dr. Clarke’s methodology is

     reliable. “Exactly how reliability is evaluated may vary from

     case to case, but what remains constant is the requirement

     that the trial judge evaluate the reliability of the testimony

     before allowing its admission at trial.” United States v.

     Frazier, 387 F.3d 1244, 1262 (11th Cir. 2004)(citing Fed. R.

     Evid. 702, Advisory Committee Notes (2000)). There are four

     recognized, yet non-exhaustive, factors a district court may

     consider in evaluating reliability:

           (1) whether the expert’s methodology has been
           tested or is capable of being tested; (2) whether
           the technique has been subjected to peer review and
           publication; (3) the known and potential error rate
           of the methodology; and (4) whether the technique
           has been generally accepted in         the proper
           scientific community.

     Seamon v. Remington Arms Co., 813 F.3d 983, 988 (11th Cir.

     2016)(citations omitted). A district court can take other

     relevant    factors   into   account    as   well.   Id.   (citations

     omitted).

           “If the [expert] witness is relying solely or primarily

     on   experience,    then,”   in   establishing    reliability,      “the


                                       11
Case 8:12-cv-00236-VMC-AEP Document 250 Filed 01/27/21 Page 12 of 14 PageID 22521




     witness    must   explain     how   that    experience       leads    to    the

     conclusion reached, why that experience is a sufficient basis

     for the opinion, and how that experience is reliably applied

     to the facts.”      Frazier, 387 F.3d at            1261 (citation and

     internal quotation marks omitted). The Court’s analysis as to

     reliability “focus[es] ‘solely on principles and methodology,

     not on the conclusions that they generate.’” Seamon, 813 F.3d

     at 988 (citation omitted).

           Defendants challenge the reliability of Dr. Clarke’s

     expert report. (Doc. # 208 at 9-12). According to Defendants,

     Dr.   Clarke   failed   “to      apply    any   discernible,      much     less

     reliable, methodology in reaching his conclusory opinion” and

     his own deposition testimony in his FCA retaliation case

     “contradicts his conclusory opinion.” (Id. at 9-10).

           The Court agrees with Defendants. True, “[t]he Court is

     satisfied that a practicing rehabilitation physician could

     reliably form a conclusion on a disease in her field after

     reading relevant literature.” Clarke, 2021 WL 129821, at *4.

     But, here, Dr. Clarke fails to specifically address the

     medical    literature       he    reviewed.      Cf.   Id.     (finding       a

     rehabilitation      physician       had     established       a      reliable

     methodology where she identified specific medical literature




                                          12
Case 8:12-cv-00236-VMC-AEP Document 250 Filed 01/27/21 Page 13 of 14 PageID 22522




     in her expert report and had reviewed over 100 pages of

     documents in forming her various opinions).

           And, while Dr. Clarke asserts that he reached his opinion

     over time through his experience as a Medical Director at a

     HealthSouth     hospital,    he   fails    to   identify    specific

     experiences or medical standards he relied on in determining

     that DM is not legitimate. See Dukes v. Georgia, 428 F. Supp.

     2d 1298, 1315 (N.D. Ga. 2006)(“Dr. Greifinger does not specify

     what experiences or what standards he relied upon in making

     any of these determinations. In order to find Dr. Greifinger’s

     opinion testimony reliable and connected to scientific data,

     this court would need to take a leap of faith and rely on Dr.

     Greifinger’s ipse dixit and assurance that his testimony is

     based on nationally accepted standards. . . . Accepting Dr.

     Greifinger’s experience alone as evidence of the reliability

     of his statements is tantamount to disregarding entirely the

     reliability prong of the Daubert analysis.”), aff’d 212 F.

     App’x 916 (11th Cir. 2006). While Dr. Clarke emphasizes that

     HealthSouth encouraged doctors to use the DM diagnosis and he

     opines that this was fraudulent, he does not sufficiently

     provide an explanation of how his medical experience — rather

     than his unpleasant employment experiences — led him to doubt

     the legitimacy of DM.


                                       13
Case 8:12-cv-00236-VMC-AEP Document 250 Filed 01/27/21 Page 14 of 14 PageID 22523




           In short, Dr. Clarke has failed to establish a reliable

     methodology for his opinion that DM is not a legitimate

     medical diagnosis in his expert report. Accordingly, his

     testimony is also excluded for this reason.

           Accordingly, it is hereby

           ORDERED, ADJUDGED, and DECREED:

           Defendants Encompass Health Rehabilitation Hospital of

     Sarasota LLC, HealthSouth Real Property Holdings, LLC, and

     HealthSouth Corporation’s Motion to Exclude Expert Testimony

     of Dr. Darius Clarke (Doc. # 208) is GRANTED.

           DONE and ORDERED in Chambers in Tampa, Florida, this

     27th day of January, 2021.




                                       14
